DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the predetermined time period" in ln 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a diagnostic state".  There is insufficient antecedent basis for this limitation in the claim. This limitation is unclear and confusing because is unclear as to what are the meets and bounds of the claim, for example does it includes two diagnostic state (since claim 11 calls for “diagnostic state”) or is the limitation referring to the same diagnostic state as recited in claim 11. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. MPEP 2173.05(o). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20040159113), hereinafter referred to as Singh, in view of Mautchnik et al. (US 20130179373), hereinafter referred to as Mautchnik. 

Re claims 1 and 11, Singh teaches method for operating an air-treatment appliance comprising a fluid-motivating unit (FMU) (either 110, 126 or 136) and a heat exchanger (136 or 126) in fluid communication with the FMU, the method comprising:
directing the FMU to motivate a fluid through the air-treatment appliance based on a condition setpoint (see e.g. ¶ 81);
receiving an ambient condition signal (e.g. 128);
measuring an ambient condition value according to the ambient condition signal (ambient temperature);
estimating a power consumption (Fig 4, 430);
determining a diagnostic state of the air-treatment appliance based on the ambient condition signal (see Fig 4, where it uses the ambient signal 440 to obtain an expected power consumption 410) and the estimated power consumption (see step 430 and 450); the diagnostic state includes determining a variation in the power consumption from an expected power consumption (step 450 compares the estimated with the expected; the examiner considers the expected as the one obtain with the ambient temperature at 410).
alarm) to a user interface (screen) according to the determined diagnostic state (see ¶ 55, “The screen will also show the space temperature, supply temperature, etc. The set point and alarm values are shown for the space temperature”).
Singh does not explicitly teach the limitation of measuring a total active time of the FMU over a predetermined time period and estimating a power consumption based on the total active time of the FMU.
However, Mautchnik teaches the limitation of measuring a total active time of a compressor over a predetermined time period and estimating the power consumption based on the total active time of the compressor (see ¶ 17, “(1) estimating HVAC system energy usage based on system components characteristics, system run-time inputs (compressor and/or fan run-times)”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Singh and configured integrating measuring a total active time of the FMU over a predetermined time period and estimating a power consumption based on the total active time of the FMU, as taught by Mautchnik, in order to providing evaluation of substantially the entirety of the HVAC system in the context of the environment in which it is operating or is proposed to operate (Mautchnik ¶ 17).

Re claims 2 and 12, Singh, as modified, teaches the method of claim 1 and 11. Singh further teaches the limitation of wherein the FMU comprises a compressor (110) in upstream fluid communication with the heat exchanger to direct a refrigerant therethrough.

Re claims 3 and 13, Singh, as modified, teaches the method of claim 2 and 12. Singh further teaches the limitation of wherein the air-treatment appliance further comprises a second FMU comprising a fan (¶ 60, “condenser fan power”) in fluid communication with the heat exchanger (126) to direct an airflow across the heat exchanger, wherein the method further comprises: directing the second FMU to motivate the airflow based on the condition setpoint (¶ 38). 
Singh does not explicitly teach the limitation of measuring a total active time of the second FMU over the predetermined time period, wherein estimating the power consumption is further based on the total active time of the second FMU.
see ¶ 17, “(1) estimating HVAC system energy usage based on system components characteristics, system run-time inputs (compressor and/or fan run-times)”). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Singh and configured integrating measuring a total active time of the second FMU over the predetermined time period, wherein estimating the power consumption is further based on the total active time of the second FMU, as taught by Mautchnik, in order to providing evaluation of substantially the entirety of the HVAC system in the context of the environment in which it is operating or is proposed to operate (Mautchnik ¶ 17).

Re claims 4 and 14, Singh, as modified, teaches the method of claim 1 and 11. Singh further teaches the limitation of wherein the FMU comprises a fan (¶ 60, “condenser fan power”) to direct an airflow therethrough. Does not explicitly teach the limitation of the fan in upstream fluid communication with the heat exchanger. However, the examiner takes Official Notice of the fact that placing fans upstream of the heat exchanger is well known in the art for the purpose of not causing negative pressure through the heat exchanger. Therefore, at the time the invention was filed it could have been obvious for a person of ordinary skill in the art to have modified Singh and place the fan in an upstream communication with the heat exchanger for the purpose of not causing negative pressure through the heat exchanger, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).

Re claims 5 and 15, Singh, as modified, teaches the method of claim 1. Singh further teaches the limitation of wherein the ambient condition signal is an ambient temperature signal (temperature sensor 128).

Re claims 6 and 16, Singh, as modified, teaches the method of claim 5 and 15. Singh further teaches the limitation of wherein the ambient temperature signal is received from a temperature sensor (128) mounted on an outdoor portion of the air-treatment appliance (¶47; the examiner notes that the sensor is mounted in the condenser).

Re claims 7 and 17, Singh, as modified, teaches the method of claim 5 and 15. Singh further teaches the limitation of wherein the ambient temperature signal is received from a remote server in operable communication with the air-treatment appliance (¶67, “is collected from a nearby weather station and stored in a database”).

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Mautchnik, as applied to claim 1 and 11 above, and in view of Nakajima et al. (US 20200271346), hereinafter referred to as Nakajima. 

Re claims 8-9 and 18-19, Singh, as modified, teaches the method of claim 1 and 11. Singh does not explicitly teach the limitation of wherein the ambient condition signal comprises an ambient humidity signal obtain from a humidity sensor mounted on the outer portion of the appliance.
However, Nakajima also teaches a system for power monitoring and teaches the limitation of measuring a humidity with an outside humidity sensor (19) to calculate the power consumption (see ¶ 85). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Singh and integrated wherein the ambient condition signal comprises an ambient humidity signal obtain from a humidity sensor, as taught by Nakajima, in order to operate the FMU without increasing electric power consumption (Nakajima ¶ 7).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to mounted the humidity sensor in the appliance, for the purpose of making a more compact system, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Re claims 10 and 20, Singh, as modified, teaches the method of claim 8 and 18. Singh teaches wherein the ambient signal is received from a remote server in operable communication with the air-treatment appliance (¶ 67, “Actual weather data … is collected from a nearby weather station and stored in a database”). Thus, it would have been obvious for a person of ordinary skill in the art to have modified Singh to include the humidity in the ambient signal (i.e. weather data), in order to make a more accurate picture of the weather data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        02/26/2021